DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claim 16 by the amendment submitted by the applicant(s) filed on August 02, 2021.  Claims 16 – 35 are pending in this application.

Allowable Subject Matter
Claims 16 – 35 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16 recites a surface-mountable electrical device structure including the specific structure limitation of “wherein the different lead frames are individual, separate parts of the lead frame assembly, wherein a maximum thickness of at least one of the different lead frames of the lead frame assembly is smaller when viewed along a vertical direction running perpendicular to a mounting side of the surface-mountable electrical device than a maximum thickness of a further lead frame of the different lead frames and the lead frame assembly lies only partially in a mounting side of the device”, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 

Park (US 2016/0262230) discloses a light-emitting device package including a substrate; a light-emitting device disposed on the substrate and configured to be driven by an AC power supply. Park further describes a capacitor connected in series with the light-emitting device.
Wojcik  and Park alone or in combination don’t teach or suggest the different lead frames are individual, separate parts of the lead frame assembly, wherein a maximum thickness of at least one of the different lead frames of the lead frame assembly is smaller when viewed along a vertical direction running perpendicular to a mounting side of the surface-mountable electrical device than a maximum thickness of a further lead frame of the different lead frames and the lead frame assembly lies only partially in a mounting side of the device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                              


/MINSUN O HARVEY/           Supervisory Patent Examiner, Art Unit 2828